Citation Nr: 1448353	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-02 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for kidney stones, and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty from March 1963 to March 1967, May 1968 to May 1970, and June 1971 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, dated in January 2008.  

The Board notes that, in addition to the paper records associated with the Veteran's claims file, there are also paperless, electronic records associated with the Veteran's claims file in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The issue of entitlement to service connection for kidney stones is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.  


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for kidney stones was initially denied by an unappealed January 1990 rating decision.

2.  The evidence obtained since the January 1990 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable probability of substantiating the claim.

CONCLUSIONS OF LAW

1.  The January 1990 rating decision, which denied the Veteran's claim of entitlement to service connection for kidney stones, is final.  38 U.S.C.A. §§ 5103, 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence having been received, the claim for entitlement to service connection for kidney stones is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  With regard to the Veteran's petition to reopen his previously denied claim of entitlement to service connection for kidney stones, the Board is herein reopening and remanding this issue for further development.  Thus, no further discussion of VA's responsibilities under the VCAA is necessary at this time.  

New and Material Evidence

The Veteran contends that he first experienced the symptoms of kidney stones during service and first passed a kidney stone in 1967 (i.e., within one year of separation from his first period of active duty).  See Veteran's January 2009 Notice of Disagreement; January 2010 statement from the Veteran's representative.  Additionally, the Veteran asserts that he has continued to experience recurrent symptoms associated with kidney stones since his first period of active service.  See Veteran's January 2009 Notice of Disagreement.  

The Veteran's claim of entitlement to service connection for kidney stones was initially denied by a January 1990 rating decision on the grounds that there was no evidence of confirmed kidney stones during service, although kidney stones were suspected on several occasions.  In making this determination, the RO noted that the Veteran's service treatment records revealed: (1) treatment for possible urine cysteine based on complaints of crystals and blood in his urine, as well as back pain, in May 1973; (2) questionable kidney stones in November 1974; and (3) a normal intravenous pyelogram (IVP) in July 1975.  The RO also noted that the August 1989 VA examiner found no evidence of kidney stones at the time of his examination, despite the Veteran's reports of having "on and off" throbbing discomfort in the left kidney region at that time.  

At the time of the January 1990 rating decision, the evidence of record consisted of the Veteran's February 1989 claims form, the Veteran's service treatment records, and an August 1989 VA examination report.  The Veteran was notified of the January 1990 rating decision and his appellate rights by a letter dated January 12, 1990; however, he did not appeal and no new and material evidence was associated with the claims file during the one year appeal period.  Therefore, the January 1990 rating decision is final as to the evidence of record at that time.  See 38 U.S.C.A.  § 7105(c); 38 C.F.R. § 20.1103.

Thereafter, in January 2007, the Veteran filed a request to reopen his previously denied claim of entitlement to service connection for kidney stones.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

Evidence obtained since the January 1990 rating decision includes VA treatment records dated from August 1997 to December 2007; private treatment records from Clarian Health, Methodist-IU-Riley, dated in December 2006; the Veteran's January 2007 claim and January 2009 Notice of Disagreement; and statements from the Veteran's representative dated in January 2010 and September 2014.  Significantly, in his January 2009 Notice of Disagreement, the Veteran provided additional information regarding the circumstances of his service, including a description of the lack of water provided to him during service; further details regarding his in-service treatment for kidney stone symptomatology; details regarding his first experience with kidney stones in the fall of 1967; and a description of his recurrent symptomatology since service.  Additionally, the Veteran's newly submitted VA treatment records reflect that the Veteran has been diagnosed with and treated for kidney stones on numerous occasions, including treatment in May 1997, August 1997, September 1997, September 2006, and July 2007.  

The Board finds that this evidence is new in that it was not before agency decision makers at the time of the January 1990 rating decision, and is not duplicative or cumulative of evidence previously of record.  This evidence is also material insofar as it relates to previously unestablished facts necessary to substantiate the Veteran's claim; specifically, a more complete picture of the nature and extent of the Veteran's in-service kidney stone symptomatology, evidence of recurrent kidney stone symptomatology since service, and evidence of a current kidney stone disability.  In this regard, the Board highlights that the credibility of evidence is to be presumed for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The additional evidence being both new and material, the claim of entitlement to service connection for kidney stones is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).





ORDER

New and material evidence having been received, the claim of entitlement to service connection for kidney stones is reopened. 


REMAND

Although the Veteran has submitted new and material evidence with which to reopen his claim of entitlement to service connection for kidney stones, further evidentiary development is necessary before the Board can adjudicate this claim on the merits.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The Board will discuss each of its reasons for remand in turn.
	
Service Treatment Records

The Board finds that further efforts to obtain a complete copy of the Veteran's service treatment records from his second period of active duty from May 1968 to May 1970 (i.e., the period of active duty directly following his first reported episode of kidney stones), should be undertaken.  In making this determination, the Board acknowledges that some service treatment records dated during the Veteran's second period of service have been associated with the claims file, including orthopedic treatment records dated from October 1968 to April 1970.  Significantly, however, these records do not include any entrance, periodical, or separation examinations from this period of service.  Accordingly, these records still appear incomplete.  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's service treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  




VA Examination

The Board finds that another VA medical examination and opinion assessing whether the Veteran has a kidney stone condition that was either incurred during or aggravated by his military service is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA examination assessing his kidney stone disorder more than twenty years ago in August 1989, and that at that time, the examiner found that the Veteran was negative for kidney stones.  Significantly, however, the record reflects that, since the August 1989 VA examination, the Veteran has been diagnosed with and treated for kidney stones on numerous occasions, including VA treatment in May 1997, August 1997, September 1997, September 2006, and July 2007.  Accordingly, the Board finds that another VA examination and medical opinion assessing the nature and etiology of the Veteran's kidney stones, which takes into account his recent contentions and medical treatment, is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A(d); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Medical Records

As this case must be remanded for the foregoing reasons, on remand, copies of any recent private and/or VA treatment records regarding the Veteran's kidney stones should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In this regard, the Board notes that the most recent VA treatment records on file are dated in December 2007.  Additionally, the Board notes that the most recent private treatment records on file are from Clarian Health, Methodist-IU-Riley, dated December 2006.


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's complete service treatment records, including all clinical treatment records, from his period of service in the U.S. Marine Corps from May 1968 to May 1970.  The Board is specifically interested in any entrance, periodic, or separation examination reports, as well as any kidney stone treatment / urology testing results.  All reasonable attempts to obtain such records should be made and documented.

2.  With any needed assistance from the Veteran, obtain all private treatment records pertaining to the Veteran's kidney stones, including records from Clarian Health, Methodist-IU-Riley, dated since December 2006.  All reasonable attempts to obtain such records should be made and documented.

3.  Obtain a complete copy of the Veteran's treatment records from the VA Medical Center (VAMC) in Indianapolis, Indiana, dated since December 2007.  All reasonable attempts to obtain such records should be made and documented.

4.  After the development requested in items (1) through (3) is complete, review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records.  All reasonable attempts to obtain such records should be made and documented.

5.  After the development requested in items (1) through (4) is complete, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed kidney stones disability.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders), as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any kidney stone disability present.  

If a kidney stone disability is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's (1) in-service urology treatment (including laboratory testing) in May 1973, July 1973, November 1974, December 1974, and July 1975; (2) October 1978 Report of Medical Examination noting past renal lithiasis; (3) February 1986 and September 1988 Reports of Medical History noting a history of kidney stones; and (4) his post-service VA urology treatment in May 1997, August 1997, September 1997, September 2006, and July 2007.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


